DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claim 16) in the reply filed on 10 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Examiner notes that claim 21 depends on claim 16 and is therefore also being examined as part of the elected invention. Claims 17-20 and 22 are withdrawn from consideration.
Claim 21 is objected to because of the following informalities:  
In lines 7 and 9, “gasses” should be “gases”
In line 8, “a patient” should be “the patient”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al (US 2010/0204669) in view of Makowski et al (US 2012/0199595) further in view of Turkel (US 2596947).
Regarding claim 16, Knight discloses:
A method for allowing for venting gas (¶0048 – “allows venting of the bottle”) while inhibiting loss or spilling of gastric fluid or material when transporting a patient (¶0046) having a gastrostomy or nasogastric tube (600; Fig. 1), comprising: attaching an open venting unit (100) to said gastrostomy or nasogastric tube (600), wherein said open venting unit comprises a cap (820; Fig. 8A) that can be securely sealed temporarily (¶0052 – “selectively closed”), closing said cap (820) to seal the open venting unit (100) to form a closed venting unit (800; Fig. 8A), and opening said cap (820) to allow venting by the open venting unit (¶0052 – “filtered air vent port 825, which may be selectively closed, for example, using a snap-on seal 835 attached via a hinge” which is shown open in Fig. 8B).
Knight discloses all of the elements of the claim but is silent regarding “transferring said patient from a starting location to a secondary location” or “hanging the closed venting unit at a height above the stomach of the patient.”
Regarding “transferring said patient from a starting location to a secondary location,” Makowski teaches a method of providing fluid to a patient that includes a system that includes allows “transportation or relocation of a patient” (¶0010) in order to allow a caretaker to properly care for the patient. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Knight to incorporate a step of “transferring a patient” as taught by Makowski in order to provide sufficient steps for a caretaker to properly care for a patient as needed.
Regarding “hanging the closed venting unit at a height above the stomach of the patient,” Turkel teaches a method of using a feeding tube where the fluid container (22; Fig. 1) is hung above the stomach of the patient in order to sufficiently allow gravity to supply the tube (20) to the patient (Col. 2:18-28). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Knight to incorporate a step of “hanging the device above the stomach of the patient” as taught by Turkel in order to provide sufficient fluid flow for gravity to supply the attached tube with fluid, as recognized by Turkel. 
The method of claim 16 wherein the open venting unit (100) is comprised of a rigid or semi-rigid vessel (¶0008 – the bottle is made from plastic, a semi-rigid material) defining a specified volume, wherein the rigid or semi-rigid vessel has a top region (815; Fig. 8A) , a bottom region (830), and one or more sidewalls extending between the top region (815) and the bottom region (830) (wall between the ends 815, 830), wherein the top region (815) has a first opening (opening defined by top region 815) which is approximately as wide as the rigid or semi-rigid vessel (100/800), wherein the bottom region (830) has a second opening (870) that is smaller than the first opening, and wherein the second opening (870) is designed to pass gasses and fluid from the stomach of a patient into the rigid or semi-rigid vessel (¶0045 – the device can incorporate a gastric lumen for decompression, which would allow gases and fluid to pass from the stomach to the vessel body 100), and the first opening is designed to pass the gasses into an external environment (¶0052 – the vent 825 provides air compensation which allows gas to pass back and forth with the external environment), wherein said cap (820) fits over said first opening when sealing the opening venting unit (¶0052), and wherein venting during said opening the cap (820) step occurs through the first opening (¶0052 – when the cap is opened, part of the first opening is exposed and therefore occurs through the diameter of the first opening).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 9am-5pm Pacific time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Primary Examiner, Art Unit 3783